Mr. Justice Wolf
delivered the opinion of the court.
This is an application to add an affidavit. As near as we can make out the appellants in their brief attacked the action of some arbitrators and urged that it should be disregarded. This alleged affidavit, on its face, purports to be an oath of the arbitrators as to the reasons why they did not act, putting the blame apparently on the appellants. The *15appellee admits that the said affidavit was filed in the District Conrt of Humacao after the transcript of the record in this case had been brought here. The appellee urges, in fact, that either she ought to be allowed to file the affidavit in this court or else we should disregard the attack made by the appellants on the action of the arbitrators. Of course, in this regard, it is premature for us to take any action with respect to the briefs or the record before the case is heard on its merits. With respect to the motion to add an affidavit to the record which was filed in the district court after the transcript had reached here, this is obviously beyond our authority. Neither the affidavit nor apparently any of its contents was ever submitted to the district court for its approval or its action.
The motion to add the affidavit must be

Overruled.

Chief Justice Hernández and Justices Del Toro, Aldrey and Hutchison concurred.